Citation Nr: 0002747	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for heart disease to 
include congestive heart failure, coronary artery disease, 
and ischemia.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to March 
1985.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought.  The veteran filed 
a timely appeal, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between any currently diagnosed heart disease and the 
veteran's active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for heart disease 
to include congestive heart failure, coronary artery disease, 
and ischemia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service is generally 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  Where a veteran served for 90 days or more during a 
period of war and a chronic disease, to include 
cardiovascular disease, became manifest to a degree of 10 
percent within one year from the date of termination of such 
service, the chronic disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The threshold question which must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

The veteran contends that he began to experience chest pains 
in service, in approximately September or October 1984, and 
that he had been diagnosed with angina at that time.  He 
maintains that his currently diagnosed heart disease, 
including coronary artery disease, congestive heart failure, 
and ischemia had their onset during his active service.  
Therefore, he asserts that service connection for his heart 
disorders is warranted.  

The veteran's service medical records show that in September 
and October 1984, he was seen for complaints of chest pain of 
an unknown etiology.  His chest pains persisted, and in early 
January 1985, a treatment note shows that he experienced what 
appeared to be angina-like symptoms, and was referred for a 
stress test.  Later in January 1985, the veteran underwent a 
thallium stress test and cardiac catheterization to evaluate 
the nature of his chest pains.  The records show that the 
veteran reported that he had "probable angina," and angina 
was listed as an initial provisional diagnosis.  However, the 
thallium treadmill test conducted later in January 1985 
failed to reveal cardiac symptomatology or indications of 
angina.  The veteran's blood pressure was noted to be 
140/100, and later 140/84, and his cardiovascular examination 
showed a regular heart rate, regular rhythm, and no murmurs 
or gallops.  No evidence of abnormalities was shown.  The 
cardiac catheterization showed the veteran to have normal 
coronary arteries, and also did not disclose any coronary 
artery disease or related heart problems.  The diagnosis 
rendered pursuant to the cardiac catheterization was non-
cardiac chest pain, normal coronary arteries.  

Post-service medical treatment records show that the veteran 
experienced a myocardial infarction and was diagnosed with 
coronary artery disease in May 1989.  He continued to suffer 
from heart problems from May 1989 to the present, and has 
since been diagnosed with congestive heart failure and 
ischemia.  Treatment records dated in May 1989 note that the 
veteran had been seen in 1985 for complaints of a 
"different" type of chest pain, and that he did not have a 
history of high blood pressure.  Treatment records dated in 
June 1989 also contain the attending physician's notes that 
the veteran had undergone a cardiac catheterization in 
January 1985 in service for "a different type of chest 
pain," and that he had no coronary-related diagnoses.  
Subsequent treatment records dated in February 1990 state 
that the veteran's cardiac history dated back "only" to May 
1989 when he experienced a myocardial infarction, and note 
that he had also been diagnosed with unstable angina at that 
time.  In addition, a treatment record dated in October 1994 
shows that the veteran was diagnosed with coronary artery 
disease, congestive heart failure, ischemic disease, and 
other diseases related to the heart.  The attending physician 
also noted that the veteran was first diagnosed with coronary 
artery disease in 1989 after experiencing a non-Q-wave 
myocardial infarction.  None of the post-service treatment 
records contain any medical opinion that the veteran's 
currently diagnosed heart disorders were incurred in service.  
In fact, the records appear to distinguish the chest pains 
the veteran experienced in service in 1985 from the chest 
pains and symptoms associated with the onset of the 
myocardial infarction of 1989.  Remaining clinical treatment 
records dating through June 1999 show that the veteran 
continued to receive treatment for heart disease, but do not 
contain any opinion suggesting that the heart disease was 
incurred in service.  

In March 1997, the veteran underwent a VA rating examination.  
He reported a history of having experienced chest pain in 
service, and that he had been diagnosed with angina at that 
time.  The examiner noted that he had experienced a 
myocardial infarction in 1989, and that he currently suffered 
from heart disease.  However, the examiner failed to include 
any opinion as to the etiology of the veteran's heart 
disease, other than noting the veteran's self-reported 
history.  

In October 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
he had experienced chest pain and had been diagnosed with 
angina in service.  He testified that he had first 
experienced heart-related symptoms in October 1984 which 
included shortness of breath and chest pain.  He testified 
that he was transferred from Nellis Air Force Base in Nevada 
to the military hospital at Ford Ord, California, and later 
to Letterman U.S. Army Hospital (USAH), for his symptoms to 
be evaluated in January 1985.  He stated that he underwent a 
cardiac catheterization which showed normal results.  
According to the veteran, he sought treatment for his chest 
pain symptoms in 1985 shortly after his discharge, and was 
prescribed nitroglycerine to relieve those chest pains.  The 
veteran stated that he experienced his first myocardial 
infarction in 1989, and that since that time, he had 
experienced a stroke and an additional myocardial infarction.  
Through his service representative, the veteran offered his 
opinion that his service medical records were "woefully 
inadequate" in that they did not adequately cover his last 
continuous periods of service.  He stated that upon 
complaining of chest pain in October 1984, the treating 
military physician advised him that he was 95 percent certain 
that the veteran had angina, but that the physician was 
unsure.  Accordingly, the veteran indicated, more tests were 
ordered including catheterization and a treadmill test.  

In further support of his claim, the veteran submitted eight 
pages of computer generated treatises relating to heart 
disease.  That material covered topics including warning 
signs for angina pectoris, treatment, and related subjects 
such as ischemic heart disease.  

The Board has evaluated the above-discussed evidence, and 
must conclude that the veteran has not submitted evidence of 
a well-grounded claim for service connection for heart 
disease to include congestive heart failure, coronary artery 
disease, and ischemia.  Initially, the Board observes that 
the veteran's service medical records, which are extensive, 
do not currently appear to be incomplete, and in fact, 
additional records were obtained after the veteran's personal 
hearing.  The relevant period, dating from September 1984 
through January 1985, is well documented by treatment records 
which essentially support the veteran's statements and 
testimony that he was seen for complaints of chest pain at 
that time.  In addition, the reports of the treadmill test 
and cardiac catheterization conducted in 1985 have been 
obtained and associated with the claims file.  

The Board acknowledges that the veteran was given a 
provisional diagnosis of angina following his complaints of 
chest pain in September and October 1985.  However, contrary 
to his assertions, the final diagnosis, after extensive 
testing was not angina, and, as noted above, the thallium 
treadmill test and cardiac catheterization failed to show 
that he had any cardiac irregularities or abnormalities.  In 
fact, the test results included diagnoses of normal coronary 
arteries.  Further, the veteran's post-service medical 
treatment records show the first diagnosis of coronary artery 
disease to have been rendered in May 1989, some four years 
after the veteran's discharge from service.  The subsequent 
treatment records specifically note that coronary artery 
disease was first diagnosed in 1989 when the veteran 
experienced his first myocardial infarction.  

The Board further acknowledges that the veteran current 
diagnoses of heart disease to include coronary artery 
disease, congestive heart failure, and ischemia, but also 
notes that the record fails to contain any medical opinion 
suggesting that these diseases were incurred in service.  The 
contemporaneous clinical treatment records only show the 
existence of a present disability, but do not contain any 
nexus opinion.  As to the symptoms including chest pain the 
veteran experienced in service, his post-service treating 
physicians have distinguished the chest pain experienced in 
1985 from the symptoms associated with his coronary artery 
disease and myocardial infarctions.  

Moreover, while the veteran clearly believes that his heart 
disease is related to service and the chest pains he 
experienced in 1984, the veteran, as a lay person, is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The issue of whether the veteran suffered from heart 
disease during service and whether his current symptomatology 
is related to his period of military service involves a 
medical diagnosis or opinion as to medical causation; thus 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reflect that 
the veteran has a medical degree or qualified medical 
experience.  See Espiritu, supra.  Thus, although he is 
competent to testify as to observable symptoms, such as pain, 
he is not competent to provide evidence or opinion that the 
observable symptoms are manifestations of diagnosed 
disability.  See Savage, 10 Vet. App. at 497.

The Board further acknowledges that the veteran has submitted 
medical treatise evidence in support of his claim.  However, 
"[g]enerally an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise 'is too general and inconclusive' to well 
ground the claim."  Sacks v. West, 11 Vet. App. 314, 317 
(1998) (citing Beausoliel v. Brown, 8 Vet. App. 459, 463 
(1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (holding that medical treatise evidence proffered by 
the appellant in connection with his lay testimony was 
insufficient to satisfy requirements of medical evidence of a 
nexus to well ground the claim.).  "Medical treatise 
evidence, however, can provide important support when 
combined with an opinion by a medical professional."  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, in 
the absence of a medical opinion establishing the required 
nexus between the veteran's active service and his currently 
diagnosed heart disease, his claim must be denied as not well 
grounded.  

For the above reasons, it is the opinion of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for heart disease to include coronary artery 
disease, congestive heart failure, and ischemia.  The Board 
has not been made aware of any additional relevant evidence 
which is available which could serve to well ground the 
veteran's claim.  As the duty to assist is not triggered here 
by a well-grounded claim, the Board finds that the VA has no 
duty to further develop the veteran's claim.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps, supra; Grivois v. Brown, 6 Vet. App. 136 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete a 
well-grounded claim for service connection for heart disease 
to include coronary artery disease, congestive heart failure, 
and ischemia.  See Robinette, supra.  

The Board recognizes that this matter is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits while the Board has 
found his claim to be not well grounded.  However, when an RO 
does not specifically address the question whether a claim is 
well grounded, but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for heart disease to include congestive 
heart failure, coronary artery disease, and ischemia is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

